UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6491


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

BERNARD NORVELL BARR, a/k/a B-Mac,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (1:07-cr-00276-WO-1; 1:09-cv-00128-WO-PTS)


Submitted:   June 16, 2011                    Decided:    June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bernard Norvell Barr, Appellant Pro Se. Clifton Thomas Barrett,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bernard      Norvell      Barr       seeks    to     appeal    the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.       2010)    motion. *     The    order       is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.       § 2253(c)(1)(B)            (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner        satisfies        this     standard           by      demonstrating        that

reasonable          jurists      would    find        that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies       relief        on    procedural         grounds,        the      prisoner     must

demonstrate         both    that    the    dispositive             procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.



        *
       Barr has waived appellate review of one claim, that
counsel was ineffective for failing to note an appeal, by
failing to timely file specific objections to the magistrate
judge’s report and recommendation after receiving proper notice
of the need to do so. Wright v. Collins, 766 F.2d 841, 845-46
(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).




                                                2
We have independently reviewed the record and conclude that Barr

has not made the requisite showing.

            Accordingly,   we    deny   a   certificate   of   appealability

and dismiss the appeal.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                        3